      Case 2:19-cv-11149-LMA-DMD Document 79 Filed 03/09/20 Page 1 of 2




MINUTE ENTRY
DOUGLAS, M.J.
MARCH 9, 2020

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, L.L.C.                                                   CIVIL ACTION

VERSUS                                                                         NO. 19-11149

DEQUINCY R. RICHARD                                                            SECTION “I” (3)

                                              ORDER

       On this date, the Court held a discovery conference in this lawsuit. Present were Josh Koch

and Eric Rhine on behalf of defendant and defendant himself, and Fred E. Salley, Brian Harris and

David Kish on behalf of plaintiff. For the reasons stated at the conference,

       Defendant served Requests for Admission to REC Marine Logistics, L.L.C., Offshore

Transport Services, L.L.C., and Gulf Offshore Logistics, L.L.C. on October 4, 2019. There is an

uncontested affidavit by the process server to this effect. Plaintiff never responded to the requests

for admission. Accordingly, the requests for admission are now deemed admitted pursuant to

Federal Rule of Civil Procedure 36. Hernandez v. Morning Call Coffee Stand, Inc., Civ. A. No.

17-2613, 2017 WL 4475870, at *3 (E.D. La. Oct. 6, 2017).

       Plaintiff also failed to verify its responses to the interrogatories. Plaintiff shall do so by

Friday, March 13, 2020 at 3:00 p.m.

       Moreover, defendant served a second set of requests for production on the same three

entities on the same date. Defendant never received a response. “[A]s a general rule, when a party

fails to object timely to interrogatories, production requests, or other discovery efforts, objections

thereto are waived.” In re United States, 864 F.2d 1153, 1156 (5th Cir. 1989); see Aubin v.

Columbia Cas. Co., No. CV 16-290-BAJ-EWD, 2017 WL 1682661, at *5 (M.D. La. Apr. 25,



 MJSTAR: 00:30
      Case 2:19-cv-11149-LMA-DMD Document 79 Filed 03/09/20 Page 2 of 2




2017) (same); Shaw Group Inc. v. Zurich American Ins. Co., Civ. A. No. 12-257, 2014 WL

1891543, at *1 n.1 (M.D. La. May 12, 2014) (same). Accordingly, plaintiff has waived any

objection – except as to the attorney-client and work-product privileges – to the second set of

requests for production. Plaintiff shall deliver hard copies of the documents responsive to the

requests – including the entire safety manual – to the Court no later than Friday, March 13,

2020 at 3:00 p.m. If attorney-client and/or work-product privilege is asserted, a privilege log

shall accompany said production. This Court will not hesitate to sanction both plaintiff and

plaintiff’s counsel for failure to comply with this Minute Entry.




                                             DANA M. DOUGLAS
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
